Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 20, 22-26, 28, 37-39, 41-45 and 47 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by European Patent No.: DE102015104185 (hereinafter `185) filed in the IDS on 04/13/2020.
Re claim 37, `185 teaches a semiconductor component comprising: 
at least one semiconductor chip (“optoelectronic semiconductor chips 220”, FIGS. 11-14, ¶ [0113]) configured to generate or absorb radiation; 
a front side (top) of the semiconductor component and a rear side (bottom) of the semiconductor component (220) opposite the front side; 
a lead frame (1260, FIG. 14, [0109]) having a first connection part (far right) and a second connection part (far left, FIG. 11); and 
a molded body (1200, [0111]) mechanically connecting the first connection part and the second connection part to one another, 
wherein the first connection part (far right 1260) and the second connection part (far left 1260) do not project or do not project substantially beyond the molded body (1200) in a plan view of the front side, 
wherein the first connection part and the second connection part are respectively accessible for external electrical (1270) contacting of the semiconductor component (220) at the front side and at the rear side, 
wherein the molded body (1200) adjoins the semiconductor chip directly in places, and 
wherein the molded body is impermeable to the radiation (note that “The upper housing part 1200 can be a conventionally manufactured optoelectronic component, for example a QFN component, a pre-mold component or a component with a ceramic housing”, ¶ [0111]).
Re claim 38, `185 teaches a semiconductor component comprising: 
at least one semiconductor chip configured to generate or absorb radiation (“optoelectronic semiconductor chips 220”, FIGS. 11-14, ¶ [0113]), the semiconductor chip comprising a front surface; 
a front side (top) of the semiconductor component and a rear side (bottom) of the semiconductor component opposite the front side; 
a lead frame (1260, FIG. 14, [0109]) having a first connection part (far right) and a second connection part (far left, FIG. 11); and 
a molded body (1200, [0111]) mechanically connecting the first connection part and the second connection part to one another, 
wherein the first connection part (far right 1260) and the second connection part (far left 1260) do not project or do not project substantially beyond the molded body in a plan view of the front side, 
wherein the first connection part (far right 1260) and the second connection part (far left 1260) are respectively accessible for external electrical contacting (1270) of the semiconductor component (220) at the front side and at the rear side, 
wherein the molded body (1200) adjoins the semiconductor chip (220) directly in places, 
wherein the molded body (1200) comprises a recess (cavity 1280, [0107] as shown in FIG. 14) so that the front surface of the semiconductor chip (220) is exposed, and 
wherein the molded body is impermeable to the radiation (note that “The upper housing part 1200 can be a conventionally manufactured optoelectronic component, for example a QFN component, a pre-mold component or a component with a ceramic housing”, ¶ [0111]).
Re claim 20/39, `185, FIGS. 11-14 teaches the semiconductor component according to claim 37/38, wherein the molded body (1200) and the lead frame (1260) terminate flush in places on a side face (top side/outer sidewalls) delimiting the semiconductor component (220) in a lateral direction.
Re claim 22/41, `185, FIGS. 11-14 teaches the semiconductor component according to claim 37/38, wherein the molded body (1200/200, FIGS. 13-14) adjoins the semiconductor chip (220) directly in places.
Re claim 23/42, `185, FIGS. 11-14 teaches the semiconductor component according to claim 37/38, wherein the first connection part (far right 1260) has a first front contact area (top surface of 1260) and a first rear contact area (bottom surface of 1260).
Re claim 24/43, `185, FIGS. 11-14 teaches the semiconductor component according to claim 23/42, wherein the first front contact area and a front side of the molded body (1200) are arranged at the same vertical distance or substantially at the same vertical distance from the rear side of the semiconductor component (220).
Re claim 25/44, `185, FIGS. 11-14 teaches the semiconductor component according to claim 37/38, wherein the semiconductor chip (220) is arranged on the first connection part (far right 1260) and is electrically conductively connected to the second connection part (far left 1260) via a connecting line (1270), and wherein the connecting line is embedded in the molded body (1200).
Re claim 26/45, `185, FIGS. 11-14 teaches the semiconductor component according to claim 37/38, wherein the first connection part (far right 1260) has a central region on which the semiconductor chip is arranged (220), and wherein an extension extending away from the central region forms a first front contact area (right on top of 220).
Re claim 28/47, `185 teaches the semiconductor component according to claim 37/38, wherein the first connection part (far right 1260) has a central region, on which the semiconductor chip is arranged (220), and a contact pin (130, FIG. 10, [0049]), wherein the contact pin forms a front contact area and the lead frame (160) has a larger vertical extent in a region of the contact pin than in the central region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 37 and 20-28, 38-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mineshita (Pub. No.: US 2013/0161668) in view of European Patent No.: DE102015104185 (hereinafter `185) filed in the IDS on 04/13/2020.
Re claim 37/38, Mineshita, FIGS. 1-2 teaches a semiconductor component comprising: 
at least one semiconductor chip (4) configured to generate or absorb radiation (note that this is a light emitting device 101, FIGS. 14-15, Abstract); 
a front side (top surface) of the semiconductor component and a rear side (bottom surface) of the semiconductor component opposite the front side; 
a lead frame (1/2) having a first connection part and a second connection part: and 
a molded body (5) mechanically connecting the first connection part and the second connection part to one another, 
wherein the first connection part (1) and the second connection part (2) do not project (from the horizontal side) or do not project substantially beyond the molded body (5) in a plan view of the front side, 
wherein the first connection part (1) and the second connection part (2) are respectively accessible for external electrical (6) contacting of the semiconductor component (4) at the front side and at the rear side, 
wherein the molded body (5) adjoins the semiconductor chip directly in places [0074].
Mineshita fails to teach wherein the molded body is impermeable to the radiation (claims 37/38); and wherein the molded body comprises a recess so that the front surface of the semiconductor chip is exposed (claim 38).
`185, FIG. 14 teaches wherein the molded body is impermeable to the radiation (note that “The upper housing part 1200 can be a conventionally manufactured optoelectronic component, for example a QFN component, a pre-mold component or a component with a ceramic housing”, ¶ [0111]) (claims 37/38); and 
wherein the molded body (1200) comprises a recess (cavity 1280, [0107]) as shown in FIG. 14) so that the front surface of the semiconductor chip (220) is exposed (claim 38).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of providing hermetic sealing to protect the items encased therein from external elements as taught by [0111]. 
Re claim 20/39, in the combination, Mineshita, FIGS. 1-2 teaches the semiconductor component according to claim 37/38, wherein the molded body (5, FIG. 8) and the lead frame terminate (1/2) flush in places on a side face delimiting the semiconductor component (4) in a lateral direction.
Re claim 22/41, in the combination, Mineshita, FIGS. 1-2 teaches the semiconductor component according to claim 37/38, wherein the molded body (5) adjoins the semiconductor chip (4) directly in places.
Re claim 23/42, in the combination, Mineshita, FIGS. 1-2 teaches the semiconductor component according to claim 37/38, wherein the first connection part (1) has a first front contact area (thru 12/3) and a first rear contact area (bottom).
Re claim 24/43, in the combination, Mineshita, FIGS. 1-2 teaches the semiconductor component according to claim 23/38, wherein the first front contact area (1) and a front side of the molded body (5) are arranged at the same vertical distance or substantially at the same vertical distance from the rear side (bottom surface) of the semiconductor component (5).
Re claim 25/44, in the combination, Mineshita, FIGS. 1-2 teaches the semiconductor component according to claim 37/38, wherein the semiconductor chip (4) is arranged [with its back surface] on the first connection part (1) and is electrically conductively connected to the second connection part (2) via a connecting line (6), and wherein the connecting line is embedded in the molded body (5).
Re claim 26/45, in the combination, Mineshita, FIGS. 1-2 teaches the semiconductor component according to claim 37/38, wherein the first connection part (1) has a central region (middle region) on which the semiconductor chip (4) is arranged [with its back surface], and wherein an extension extending away from the central region forms a first front contact area.
Re claim 27/46, in the combination, Mineshita, FIGS. 1-2 teaches the semiconductor component according to claim 26/45, wherein the extension has a bent region (14) of the lead frame (1) between the central region and the first front contact area.
Re claim 21/40, in the combination, Mineshita, FIGS. 1-2 teaches the semiconductor component according to claim 37, wherein the lead frame (1/2) extends at least through 40% (FIG. 2) of a maximum vertical extent of the molded body (5) in a vertical direction extending perpendicularly to the rear side (bottom surface) of the semiconductor component (4).
Re claim 28/47, in the combination, Mineshita, FIGS. 1-2 teaches the semiconductor component according to claim 37, wherein the first connection part (1) has a central region, on which semiconductor chip (4) is arranged, and a contact pin (12/3).
In re claims 21/40 and 28/47, Mineshita differs from the claim invention by not disclosing wherein the lead frame extends at least through 90% of a maximum vertical extent of the molded body in a vertical direction (claim 21);
wherein the contact pin forms a front contact area and the lead frame has a larger vertical extent in a region of the contact pin than in the central region (claim 28).
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are moot due to a new ground of rejection. 
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894